Title: Abigail Adams to John Adams, 16 May 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree May 16 1789
          My dearest Friend
        
        I yesterday received yours of May the 3d by Captain Beal’s in which you request that I would come on imediatly Yours of May the first mentions several articles which you suppose it will be necessary for me to send forward, but add all is as yet uncertain, so that I am in doubt what to do, particularly as I have laid before you Since, a state of my difficulties to which I could have wish’t some replie, that I might have known how to proceed agreeable to your wishes; I cannot get your Brother to say upon what Terms he will take the place. he insists upon it that all that can be got from it this year will not more than pay the Taxes, and as a proof he brought me this afternoon a Tax for the high way of Two pounds Nine shillings this added to the parish Tax makes five pounds Eighteen shillings, this added to the Tax we have already paid makes Sixty dollors, but I know very well that if he improved it, they would not tax it so high & then a part of this is for woodland mr Black complains most bitterly, his Taxes are just double. I have not contracted any debts to the amount of a dollor since you left me, two articles only I have been able to part with (, excepting what the Dr took,) a Hog & a Calf, the proceeds of which I was obliged to lay out in Hay for the stock & to send to a distant part of Weymouth for it. they ask 3 shillings pr Hundred Captain Beals is obliged to go to Boston to Buy Hay. there has not been such a Demand for these Several years. mr Black is obliged to Buy, the pastures are quite Bare, & the vegetation very slow & the weather very cold. I do not think I shall be able to get to you in less than three weeks from this Time, & how I shall then be able to leave our affairs is uncertain, no offer of any sort has been made for the oxen. your Brother thinks they had better be sent upon an Island to fat, the scow must lie where it is, for I cannot get any Sale for it. the Horse, I have put upon sale at 80 dollors, but your Brother says I may think myself very well of, to get 70. if I understood Brisler right, you said he should be given to J Q A rather then parted with at less— Barnard arrived this week, and I sent Brisler to Town immediatly for the Trees, they are much smaller than the Rhoad Island Greenings, all of which appear to have taken & are very fine Trees. I have got them all set & properly Guarded so that I hope we shall have an additional quantity of good Fruit I have yet got some Russets as fair as when they came from the Trees. Your Mother is as well as usual & yesterday with our Horse & chaise undertook a ride to Abington where she proposes to spend a fortnight. I have not been from Home but one half day since you left me. Esther was confined & I have had nobody but Polly with me, and I have had my Hands full of spring work for my children, untill Louissa came about a week ago to make me a visit I find her so helpfull to me that I shall keep her till, I come on. I do not like to sleep alone I am so subject to those Nervious affections, that I am some times allarmed with them. with respect to a House, I rather wish you to take one before I come on. Mrs Smith can judge as well as I can, but whether you do or no, I will endeavour to be with you in the course of three weeks from this Time. if you can possibly get time I wish you would say whether I must bring Linnen China Glass kitchen furniture Plate, looking glasses I would not remove and Beds if I leave any in the House I can take only three, or rather I should have said, if I left enough to accommodate us when we come home to see how our Trees grow &C the Hill begins to look finely and & Garden much better for New setting what Box I have had taken up, but it is like diging up so many Trees with large Roots, & I believe to speak within moderate Bounds, it would take a Gardner a Month to do it properly— Thayer is chosen Rep, again. the Shaiseites were very low. Vinton had only one vote, General Lincoln is chosen for Hingham.
        
        judge Sergant & Lady kept sabbeth with me on their way to Barnstable Court, and desired to be affectionally rememberd to you. judge Cushing has visited me twice. Your Book is his Travelling Companion he says, but he could not possibly part with it yet. I have requested him to deliver it to mr Cranch if I should be absent when he comes again. is mrs Washington arrived yet? I wish she would get there before me— I dont very well like all I see in the papers—. pray write to me by the next post after you receive this Letter. the Printers have sent the papers to you they say, so that I have lost sight of several of them this week all Friends desire to be rememberd to you— most affectionatly / yours
        A A
      